      Case 5:10-cr-00005-DCB-LRA Document 45 Filed 07/27/21 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF MISSISSIPPI
                             WESTERN DIVISION
UNITED STATES OF AMERICA                                        PLAINTIFF

VS.                             CRIMINAL ACTION NO. 5:10-CR-5-DCB-LRA

NANCY WATTS                                                     DEFENDANT



                                   ORDER

      This matter is before the Court on Defendant Nancy Watts’

Motion to Lower Restitution [ECF No. 42]. Having reviewed the

Motion, supporting memoranda, and applicable statutory and case

law, the Court finds as follows:

      On July 14, 2010, Defendant Nancy Watts pleaded guilty to two

counts of Bank Fraud and one count of Aggravated Identity Theft,

in violation of 18 U.S.C. §§ 1344 and 1028A. On October 4, 2010

the Court sentenced Watts to a total of 67 months in prison with

five years of supervised release. Restitution was ordered in the

amount of $148,044.95, along with a $300 special assessment. The

Court ordered payment on the criminal debt to begin immediately,

that Watts pay monthly installments of $100 to commence 30 days

after release from imprisonment, and that, “payment of criminal

monetary penalties is due during imprisonment.” [ECF No. 18] at 6.




                                     1
    Case 5:10-cr-00005-DCB-LRA Document 45 Filed 07/27/21 Page 2 of 3



     On December 9, 2016, Watts was indicted by a Grand Jury in

Jackson County, Mississippi for the charge of Uttering Forgery.

Watts was given a $3,000 recognizance bond. On March 20, 2017,

Watts failed to appear in the Circuit Court of Jackson County and

a Bench Warrant was issued for her arrest. This resulted in a

revocation under the terms of her federal supervised release.

Watts was returned to the custody of the Bureau of Prisons for a

total of 24 months, to be followed by 24 months of supervised

release, by Judgment entered on July 30, 2018. On March 11, 2021,

Watts was released from the Bureau of Prisons’ custody and is

currently processing through the Residential Reentry Management

(RRM) field office in Atlanta, Georgia.

     The   government    notes    that    Watts   has    made    payments

periodically, some of which were in excess of the $100 monthly

payment set at sentencing; thus her economic condition positively

changed post-incarceration. Watts made a payment of $100 toward

restitution in April 2021, making the total collected $8,009.43,

and leaving a remaining balance of $140,335.52 owed in restitution.

On May 28, 2021, Watts filed a Motion to Lower Restitution Payments

requesting that the Court lower her monthly payments to $50 a

month.

                              Discussion




                                   2
    Case 5:10-cr-00005-DCB-LRA Document 45 Filed 07/27/21 Page 3 of 3



     Modification       of   a     restitution            order      is   governed

by 18 U.S.C. § 3664(k) which provides in pertinent part that upon

the receipt of a material change in economic circumstances, “the

court may, on its own motion, or the motion of any party ... adjust

the payment schedule.” By its plain and unambiguous language, the

statue requires a “material change in the defendant's economic

circumstances” before the court may adjust the restitution payment

schedule based on this information “as the interest of justice

require.” Id.

     Watts has presented a document from the Social Security

Administration    indicating      that       she    is   receiving    Supplemental

Security Income (SSI) amount to $529.34 each month. Watts further

claims to be disabled; however, she has not presented evidence

that she is unable to work.        The Court finds that Watt’s has not

presented sufficient evidence to show that there has been a

material change in her economic status.



Accordingly,

     IT   IS   HEREBY   ORDERED    that       Defendant’s      Motion     to   Lower

Restitution is DENIED.

     SO ORDERED this the 27th day of July, 2021.

                                                   /s/ David Bramlette_________
                                                   UNITED STATES DISTRICT COURT


                                         3
